Brock, J.,
dissenting: A determination as to whether an insured is entitled to stack uninsured motorist benefits is not dictated by the number of policies involved, but rather by the contract between the parties. See Grimes v. Concord General Mutual Insurance Co., 120 N.H. 718, 722-23, 422 A.2d 1312, 1315 (1980); Eckert v. Green Mountain Insurance Co., 118 N.H. 701, 705, 394 A.2d 55, 58 (1978). Absent legislation providing otherwise, a provision in an insurance policy clearly and unambiguously prohibiting intra-policy stacking of uninsured motorist benefits should be given effect by this court. Grimes supra; see also Andrews v. Nationwide Mutual Insurance Co., 124 N.H. 148, 154, 467 A.2d 254, 258 (1983) (insurance company may limit coverage by “clear and unambiguous policy language”). In Grimes, this court found the language in the policy limiting uninsured motorist benefits to be clear and unambiguous. Grimes, supra at 722-23, 422 A.2d 1315. The policy language in the present case is almost identical to that found in Grimes. Applying the logic of Grimes and foregoing the temptation to legislate where the legislature has not, I would hold that the language in the insurance contract between the plaintiff and Maine Bonding and Casualty Company effectively precludes the plaintiff from stacking his uninsured motorist benefits under the facts of this case. Thus, I respectfully dissent.